SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2011 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 531 Vine Street, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (573)778-1800 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE The sole purpose of this amendment to the Current Report on Form 8-K of Southern Missouri Bancorp, Inc. originally filed on November 17, 2011 (the “Original Form 8-K”) is to correct the reference to the number of shares subject to the over-allotment option described in the second sentence of the first paragraph of Item 1.01 of the Original Form 8-K.The correct number of shares subject to the over-allotment option is 150,000.This amendment does not otherwise modify or update any other disclosure in the Original Form 8-K, which is restated below in its entirety as corrected. Item 1.01 Entry Into a Material Definitive Agreement On November 16, 2011, Southern Missouri Bancorp, Inc. (the “Company”), the parent corporation of Southern Bank, entered into an underwriting agreement (the “Underwriting Agreement”) with Sandler O’Neill & Partners, L.P. (the “Underwriter”), providing for the offer and sale in a firm commitment offering (the “Offering”) of 1,000,000 shares of the Company’s common stock, at a price to the public of $19.00 per share.In addition, pursuant to the terms of the Underwriting Agreement, the Company has granted the Underwriter a 30-day option to purchase up to 150,000 shares of the Company’s common stock to cover over-allotments, if any.
